Case 6:20-cv-07039-FPG Document 22

Judge Frank P. Geraci, Jr.
USS. District Court, Western District of New York

2 Niagara Square
Buffalo, NY 14202-3350

RE:

Leo v NYSDEC et al.
Docket #6:20-cv-07039-FPG

Dear Judge Geraci,

Filed 04/28/21 Page 1 of 40

3199 Walworth Road
Walworth, NY 14568
April 26, 2021

   
 
 

<GINTES DISTR
FILED OS

KO
iS Oy
( ( apr 98 2021 a)

Enclosed is a letter I received from an attorney at the Office of the U.S. Attorney. It seems the
court sent process to the wrong office.

Enclosed are also summonses, process receipts and complaints for serving process to the Buffalo
Office of the U.S. Attorney. It would be very much appreciated if your office could have them
personally served by the federal marshals.

I also would like to request an update on the request I sent about in my last mailing for an
extension in time to serve the defendants since, despite good faith effort, I was having difficulty
finding the location at which to serve the defendants who are federal officials.

Thank you.

enclosure

cc

VIA EMAIL

Brittany M. Haner, Esq.

Assistant Attorney General

NYS Office of the Attorney General,
Environmental Protection Bureau
The Capitol | Albany, New York 12224
Telephone: (518) 776-2389

Fax (518) 650-9364

Brittany. Haner@ag.ny.gov

Sincerely,

 

Carrie M. Leo, Plaintiff
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 2 of 40

) ECEIVE

   

 

APR 1-9 202) | U.S. Department of Justice
BY: (ay United States Attorney .
a Aeofeortonnnasen Western District of New York
100 State Street (585) 263-6760
Rochester, New York 14614 fir, (585) 399-3920
Writer’s Direct Dial: ($85) 399-3961
Kathryn L.Smith@usdaj.gov

April 16, 2021

Carrie M. Leo
3199 Walworth Road
Walworth, New York 14568

Re: Carrie M. Leo v. NYS Dep’t of Env’t Conservation, et al. | 20-CV-7039 FPG

Dear Ms. Leo:
lam contacting you as a courtesy regarding the above referenced matter.

It has come to my attention that you have commenced a lawsuit under Bivens
v, Six Unknown Named Agents, 403 U.S. 388 (1971) against former U.S. Secretary of
Agriculture Sonny Purdue and U.S. Department of Agriculture (“USDA”) Animal
Care Inspector Andrea D’Ambrosio. Your complaint, filed in the District Court for
the Western District of New York'(“WDNY”), alleges that your rights under the
U.S. Constitution were violated by federal officials. —

Rule 4(i)(3) of the Federal Rules of Civil Procedure (“FRCP”) provides that
when bringing suit against a federal employee sued in his or her individual capacity --
as you have in your Bivens lawsuit -- the party “must serve the United States and also
serve the officer or employee under Rule 4(e), (f), or (g).”

Rule 4(e) of the FRCP permits service on an individual within a judicial
district in the United States by:
(1) following state law for serving a summons in an action brought in

courts of general jurisdiction in the state where the district court is
located or where service is made; or.

(2) doing any of the following:

(A) | delivering a copy of the summons and of the complaint to the
individual personally;

(B). leaving a copy of each at the individual's dwelling or usual place
of abode with someone of suitable age and discretion who resides
there; or

(C) delivering a copy of each to an agent authorized by appointment
or by law to receive service of process.
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 3 of 40

  

} ECEIVE
IN ape i 9 2021
Carrie M. Leo vee a ;
April 16, 2021 BY: ink Rarer
2|Page :

Rule 4()(1) governs service on the United States:

1) To serve the United States, a party must:

(A) (i deliver'a copy of the summons and of the complaint to the
United States attorney for the district where the action ts brought—or
to an assistant United States attorney or clerical employee whom
the United States attorney designates in a-writing filed with the
court clerk-——or

(ii) send ‘a copy of each by registered or certified mail to the civil-
process clerk at the United States Attorney's Office;

(B) send a copy of each by registered or certified mail to the Attorney
General of the United States at Washington, D.C.

(emphasis added). I have enclosed a copy of FRCP 4 for your reference.

At this time, the U.S. Attorney for the Western District of New York and the
U.S. Attorney General have not been served. Also, please note that former
Secretary Purdue is no longer serving at the USDA. Neither the U.S. Attorney for _
the WDNY nor the USDA has authority to accept service of your Bivens complaint
on his behalf.

If you would like to.discuss this matter further, please do not hesitate to
contact me at (585) 399-3961. You may also contact the WDNY’s Pro Se Assistance

Program in Rochester by calling (585) 295-5709.
Very truly yours,

JAMES P. KENNEDY, JR.
United States Attorney
Western District of New York

Mpcih tT

By: KATHRYN L. SMITH
Assistant U.S. Attorney

KLS/jmm
Enclosure
cc: Hon. Frank P. Geraci, Jr.
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 4 of 40

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the

Western District of New York

a CARRIE M. LEO,
Plaintiffs)

¥, Civil Action No. 20-cv-7039

New York Department of Environmental Conservation & the United

States Department of Agriculture and the following INDIVIDUALS

in their individual and official capacities: BASIL SEGGOS - DEC

Commissioner, SONNY PERDUE - Secretary, WILLIAM POWELL -

Lieutenant/Captain, DEC Division of Law Enforcement, JOSEPH

THERRIEN - Director, Special Licenses Unit, ANDREA D'AMBROSIO -

USDA Animal Care Inspector and *John/Jane Does #1-15,

Defendant(s}

5 as A .

SUMMONS IN A CIVEL ACTION

To: (Defendant's name and address)

Andrea D'Ambrosio

United States Department of Agriculture
138 Delaware Avenue

Buffalo, NY 14202

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if vou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. (cv.
P. 12 (a2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:

Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You alse must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 5 of 40

AO 440 (Rev. 06/12) Summons in a Crvil Action (Page 2}

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

 

 

 

 

 

was received by me on date)

J I personally served the summons on the individual at (place)

on (date) ; OF
7 1 left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) . and mailed a copy to the individual’s last known address; or
I served the summons on frame of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) 5 OF
 Treturned the summons unexecuted because 3 of
& Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: — — « a eee ra cc Ee a a a. ceed en en rr een ee
Server’s signature

 

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 6 of 40

AO 440 (Rev_ 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the

Western District of New York

CARRIE M. LEO,
Plaintiff(s)

¥.
New York Department of Environmental Conservation & the United
States Department of Agriculture and the following INDIVIDUALS
in their individual and official capacities: BASIL SEGGOS - DEC
Commissioner, SONNY PERDUE - Secretary, WILLIAM POWELL -
Lieutenant/Captain, DEC Division of Law Enforcement, JOSEPH
THERRIEN - Director, Special Licenses Unit, ANDREA D'AMBROSIO -
USDA Animal Care Inspector and *John/Jane Does #1-15,

Defendant(s}

Civil Action Ne. — 20-cv-7039

te % . n “eat Seeges 4 .

SUMMONS IN A CIVIL ACTION

To: Defendant’s name and address)

United States Department of Agriculture
138 Delaware Avenue
Buffalo, NY 14202

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:

Carrie M. Leo
3199 Walworth Road
Walworth, NY 14568

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerr
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 7 of 40

AO 440 (Rev. 66/12) Summons im a Civil Action (Page 2}

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on ¢date)

© I personally served the summons on the individual at (place)

 

On (date) : or

 

7 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

and mailed a copy to the individual’s last known address; or

On (date?

 

 

OF I served the summons on (name of individual) . who is
designated by law to accept service of process on behalf of (name of organization)

on (date) , Or
4 I returned the summons unexecuted because ,or

 

4 Other (specifi;):

My fees are $ for travel and $

for services, for a total of $ G.00 .

I declare under penalty of perjury that this information is true.

Date:

 

7 _— een eS inn nana tne
— Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 8 of 40
PROCESS RECEIPT AND RETURN

U.S. Department of Justice
See “instructions jor Service of Process by U.S. Marshal"

United States Marshals Service

 

 

| COURT CASE NUMBER

 

 

 

 

 

PLAINTIFF
Carrie M. Leo 6 2020-CV-0739
DEFENDANT TYPE OF PROCESS
NYSDEC, USDA, Seggos, Perdue, Powell, Therrien, D'Ambrosio, *John/Jane Does #1-15 Summons & Complaint
NAME OF INDIVIDUAL, Company, Corporation Etc. to Serve or Description of Property
SERVE UNITED STATES DEPARTMENT OF AGRICULTURE AND ANDREA D'AMBROSIO
AT ADDRESS (Street or RFD), Appearance No., City, State and ZIP Code;

U.S. ATTORNEY 138 Delaware Avenue, Buffalo, NY 14202
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

| Number of process to be

Carrie M Leo served with this Form 285 2 |
3199 Walworth Road | Number of partiestobe | ‘
ith thi USDA = 2
| h N served with this case |
Walworth, NY 14568 Total in case = 6
' Check for service | |
on U.S.A.

v

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alternate Addresses
All Telephone Numbers and Estimated Times Available for Service(s):

Hours open 8:30 A.M. - 4:30 P.M.

 

 

 

 

 

 

Signg(ire obpte ome pine LOri¢itiator requesting service on behalf of $C PLAINTIFF TELEPHONE NUMBER — DATE
LP lA uc EFENDANT (315) 538-8316 April 24, 2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY -- DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
; number of process indicated. Origin Serve

No

 

than on USM 285 is submitted?)

 

 

(Sign only for USM 285 if more | ve
i
i

 

I hereby certify and return that I LT] have personally served, L] have legal evidence of service, CI have executed as shown in "Remarks", the process described
on the individual, company, corporation, etc., at the address shown above on the individual, l, company, corporation, etc. shown at the address inserted below.

 

 

LJ there hereby certify and return that I am unable to locate the individual, company, corporation, etc., ,named above (See remarks below)

Name and title of individual served (ifnot shown above)

 

 

 

Address (complete only ¢ only different than shown above)

 

 

Service Fee | Total Mileage Charges Forwarding Fee | Total Charges hhavance Deposits Amount owed to U.S. Marshal* or

including endeavors) (Amount of Refund*)

REMARKS:

 

. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED

. USMS RECORD
. NOTICE OF SERVICE
. BILLING STATEMENT*: To be returned to the U.S. Marshai with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal.
5. ACKNOWLEDGMENT OF RECEIPT. Form USM-285
Rev. fi-1

 

DISTRIBUTE TO:

RwNe
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 9 of 40
U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process bv U.S. Marshal"

Pl

 

 

 

PLAINTIFF | COURT CASE NUMBER
Carrie M. Leo | 6:2020-CV-0739
DEFENDANT TYPE OF PROCESS Summons &
NYSDEC, USDA, Seggos, Perdue, Powell, Therrien, D'Ambrosio, “John/Jane Does #1-15__ Complaint
NAME OF INDIVIDUAL, Company, Corporation Etc. to Serve or Description of Property
SERVE UNITED STATES DEPARTMENT OF AGRICULTURE AND ANDREA D'AMBROSIO _
AT ADDRESS (Street or RFD), Appearance No., City, State and ZIP Code;

U.S. ATTORNEY 138 Delaware Avenue, Buffalo, NY 14202
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

/ Number of process to be : 2
served with this Form 285

Carrie M. Leo
3199 Walworth Road Number of parties tobe = USDA = 2
Walworth, NY 14568 served with this case Total in case = 6

Check for service

on U.S.A. SY

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses
All Telephone Numbers and Estimated Times Available for Service(s):

 

 

 

 

 

 

Sigrfture cabeditron ey ther Origitior requesting service on behalf of Me PLAINTIFF TELEPHONE NUMBER | DATE
- 2 =< __ EFENDANT (315) 538-8316 April 24, 2021
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY -- DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total Total Process _ District of District to / Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve
(Sign only for USM 285 if more
than on USM 2835 is submitted?) No No :
| i

 

 

 

 

 

I hereby certify and return that I C have personally served, CF have legal evidence of service, CE] have executed as shown in "Remarks", the process described
on the individual, company, corporation, etc., at the address shown above on the individual, company, corporation, etc. shown at the address inserted below.

L] I hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 

 

Name and title of individual served (if not shown above)

 

Address (complete only different than shown above)

 

Arnount awed to U.S. Marshal* or

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits
(Amount of Refind*)

including endeavors)

 

 

REMARKS:

PRIOR EDITIONS MAY BE USED

 

CLERK OF THE COURT

USMS RECORD

. NOTICE OF SERVICE

. BILLING STATEMENT®: To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal.

5, ACKNOWLEDGMENT OF RECEIPT.

 

DISTRIBUTE TO:

 

Be N

Form USM-285
Rev. 11-13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 10 of 40
Case 6:20-cv-07039-FPG Document 1 Filed 12/04/20 Page 1 of 15

 

 

 

 

 

 

 

 

 

 

 

 
     

    

      
     

 

   

 

“ra Se (8 (Rey bine Oo amphibe toe eee -
UNITED STATES DISTRICT COURT
tor the
Wesiern District of New York State
Fourth Division 4s
oo, i
oy ;
a Naw
on ye eens” : I
fase No sagen de
Canie AD Leo :
Plaror ffs :
7 ; fury Frhih relecl ones i Yes mp] Mo
New York State Department af Faviranmental }
Conservation & the United Stated Deparment of )
Agriculture and the following INDIVIDUALS, in i _
their individual and official canucrtics: BASH } ee
. fg } . ”
SEGGOS - Comnu oe SONNY PERDU ‘
Seerelary, WILLIAM POMELL,. - j
Ir pienade tea: phe Division of Law 5
Enforcement, JOSEPH THERRIEN - Director, DEC )
ope Licenses Unit, ANDREA D'AMBROSIO - }
SDA Animal Care Inspector and “JohnJane Does —y
PETS, )
Pyefeapdinls3 }
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)
NOTICE
| Federal Rules of Crt
j electronic court files. dnof contauy an 1 nial |
| secumpe number or Rill t rll name ofa penton known jo be a mur ter: OF a co: financial account
| oaumber aA filme n nay fa socal sectrine mureber. the vear ofa individual's
| birth. a miinor's mut
| Except as noted ar this f grievance of Wilriess Sidtements. or any
| other materials to the C
i En order for 3 rust be cca
|  fonma pauze
E
i
th tte . _ ee —-

 

* may be individuals who work for the government or those who do not.
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 11 of 40
Case 6:20-cv-07039-FPG Documenti Filed Ee Page 2 of 15
fm

Pro Se 15 (Rev. 12/16) Complaint for Violation iil Rights (Non- Prisoner)

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the informanon below for each plaimtiffnamed m the complaint. Attach additional pages if

needed.
Name Came M. Leo
Address 3199 Walworth Road
Walworth NY 14568
Civ State Ziv Code
County Wayne
Telephone Number (315)538-8316

E-Mail! Address carrieleo [5@gmail.com

B. The Defendant(s)

Provide the information below for each defendant named m the complaint, whether the defendant is an
individual a government agency. an organization, or acorporation. For an individual defendant.
include the person's job or title (GQfknown) and check whether you are bringing this complaimt against
them 1n their individual capacity or official capacity. or both. Attach additional pages ifneeded.

E-Mail Address siftnien)

unknown

DX) individual capacity

Page 2 of 13

[X] Official capacity

Defendant No. 1
Name New York State Department of Environmental Conservanon
Job or Title tifiiown
Address 625 Broadway
Albany NY 12933
Civ State Zio Code
County Albany
Telephone Number (518) 402-8401
E-Mail Address fiffnavn)
Defendant No. ?
Name Basil Seggos
Job or Title fifkiown) Commussioner
Address 625 Broadway
Albany NY 12233
Cire State Zio Code
County Albany
Telephone Number (518) 402-840 I
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 12 of 40
Case 6:20-cv-07039-FPG Documenti1 Filed 12/04/20 Page 3 of 15

 

“pro Se 15 (Rev. 12/16) Complaint for Violat YCwil Rights (Non-Prisoner) a
Defendant No. 3
Name United States Department of Agriculture
Job or Title fifinown)
Address 1400 Independence Avenue, 5.W.
Washington DC 20250
Civ State 2ip Code
County District of Columbia
Telephone Number 202-720-2791

E-Mail Address (if kiown)

Individual capacity [1 Official capacity
Defendant No. 4

Name Sonny Perdue
Job or Title if known) Secretary
Address 1400 Independence Avenue.. S.W.
Washington DC 20250
Cin State Zin Code
County District of Columbia
Telephone Number 202-720-2791

E-Mail Address (if known)
[x] Individual capacity [J Official capacity

Defendant No. 5

Name Joe Therrien
Job or Title (ifknowns Director, Special Licenses Unit
Address 625 Broadway, 5" Floor
Albany, NY 12233-7011
Cin State Zip Code
County Albany
Telephone Number 518-402-8985
E-Mail Address if known) joseph.therrien@dec.ny.gov
EX] individual capacity — X] Official capacity
Defendant No. 6
Name William Powell
Job or Title fif known) Lieutenant/Captain, Divisionoflaw Enforcement.
Address 6274 East Avon-Lima Rd. a
Avon, NY 14414-9519
City State Zip Code
County Livingston
Telephone Number 585-226-6706
E-Mail Address (i/known) william.powell@dec.ny.gov
OJ Individual capacity | EX] Official capacity

Page 3 of 13
Pro Se 15 (Rev. 12/16) Complaint for Viola

Case 6:20-cv-07039-FPG_ Document 22 Filed 04/28/21 Page 13 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Pagé 4 of 15

en

[Civil Rights (Non- Prisoner)

 

i.

Defendant No. 7
Name
Job or Title (ifkiown)
Address

County
Telephone Number
E-Mail Address (if known)

Basis for Jurisdiction

Andrea D'Ambrosio

Animal Care Inspector

_ 1400 Independence Avenue, S.W.

Washington, D.C. 20250
Citv State Zip Code ,
District of Columbia
202-720-2791

CX) Individual capacity X] Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v, Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

Are you bringing suit against /check all that apply):
{‘] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the "deprivation of any nights, privileges, or immunities secured by
the Constitution and [federal Jaws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do vou claim is/are being violated by state or local officials?

Equal treatment under the law, freedom of speech, freedom of petition, freedom from
unreasonable searches and seizures, right to due process of law, rights of accused person,
freedom from cruel and unusual punishment, freedom to enjoy one's own property, freedom
to not have property taken by the government without just compensation and freedom of
establishing ones own business.

Plainnffs suing under Bivens may only recover for the violation of certain consntutonal nghts. Ifyou
are suing under Bivens, what constitutional nght(s) do you clann is/are being violated by federal
officials?

Due process, property rights, equal treatment under the law, chance for recourse/redress and
false accusations/defamation.

Section 1983 allows defendants to be found lable only when they have acted “under color ofany
statute, ordimance. regulanon, custom. or usage, ofany State or Terntory or the District of Columbia."
P USC. § 1983. Ifyou are sumg under section 1983. explain how each defendant acted under color
of state or local lav. Ifyou are sung under Brvens, explam how each defendant acted under color of
federal law. Attach additional pages ifneeded.

On or around November 7, 2015, the Division of Law Enforcement of the DEC visited my
wildlife center due to a neighbor contacting the agency about my having wild animals. | was
duly licensed by the DEC and USDA to possess and exhibit wild and exotic animals. Although

Page 4 of 13

 
. £ + .
-Pro Se 15 (Rev. 12/16) Complaint for Violat FCawil Rights (Non-Prisonet)

Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 14 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 5 of 15

ran

the officers saw nothing of concern after touring the center, they returned on May 10, 2016
demanding another tour of the facility for an "inspection" and seizing a pack of six adult coyotes
I possessed with the authority of my wildlife rehabilitation license through the DEC.

Two to three days afterward, the town zoning officer cited my stepfather, the landowner, for two
alleged violations. On or around July 26, 2016, the DEC cited me with eleven citations mostly
for possession of coyotes. The charges were resolved with a plea to two civil violations of my
keeping opossums in hospital cages in the barn during the winter and for submitting an annual
log for one of my licenses late; two alleged violations which are committed by other licenses
frequently without citation or discipline.

In 2017, | became aware of Lt. Powell and Officer Thomas from the DEC acting against my
business by making me take the entire center down even though it was constructed legally, and
the town know of it. In fact, one of the zoning officers visited the center in or around December
2015 to look around and was given a tour of the entire facility. The zoning officer saw nothing
of concer.

The DEC was not going to settle without my full surrendering of all licensure and the relocation
of all animals, which was an extreme measure for a business which was duly licensed and
operating within the confines of the law. The center even offered a community service of wildlife
rehabilitation which was done on a volunteer basis and financed from personal funds and a few
donations.

In April 2017, I boarded three animals with a colleague and friend | trusted at the time while I
recovered from surgery. | boarded the animals in order to maintain the standard of care for the
animals by temporarily keeping them with someone who could take care of them full-time until
l recovered. However, without my permission and knowledge, the colleague took the animals
out of New York State, with the help of specific staff members of the DEC and USDA and
imported them illegally into Texas State.

Since then, I have been vying in court to gain repossession of the animals only to have
interference from the DEC and USDA in convincing my colleague that I didn't have the proper
licensing to keep the animals. Even though an attorney from the DEC's Office of General
Counsel confirmed for me in writing that my licensing was, in fact, valid to have not only the
animals back from my colleague but that I could have additional animals listed _on the license
if | were to obtain more animals, which I didn't plan on.

I was granted a preliminary injunction on September 10, 2018 (and amended on. May 2, 2019)
for the return of my animals. However, the Defendant started to allege, one by one, the animals
were either stolen or deceased. However, evidence which I've gathered since then shows
otherwise. The Defendant's attorney opted to use a number of highly unethical methods in
prejudicing my repossession of the animals and teamed up with the DEC (and possibly the
USDA).

The DEC has been giving the Defendant information and other documents which I have reason
are prejudicing me against the assertion of my rights. Although I've asked for copies of the
documents since they clearly had to do with me and my licensing of my animals and business,
they have never given me copies.

I have also become aware of Lt. Powell, Joe Therrien, James Farquhar, Andrea D'Ambrosio and
Tonya Hadijis (the former two from the DEC and the latter two from the USDA) acting against
my interests and rights secretly by protecting the person who still has possession of my animals.
I have sought assistance from everyone | can think of, including all the way up the "ladder" of

Page 5 of 13
Case 6:20-cv-07039-FPG _ Document 22
Case 6:20-cv-07039-FPG Document 1

-Pro Se 15 (Rev. 12/16) Complaint for Violat - FCiwd Rights (Non-Prisones)

Filed 04/28/21 Page 15 of 40
Filed 12/04/20 Page 6 of 15

 

authority, so to speak, to the Commissioner of the DEC and the Secretary of the USDA only to be met with
hostility or indifference.

In order to discredit me, both agencies have used the law to accuse me of violating laws which either don't
exist, or which are improperly implied. In the meantime, DEC officials, namely Powell and Therrien, have
incited my neighbors to act against me, including the = vandalism of my center twice and unlawful
release of my animals when | wasn't around the premises. Local (town, county) authorities and officials
have been turned against me based on severely derogatory and personal statements made about me by Lt.
Powell and Officer Kevin Thomas - the DEC Division of Law Enforcement officers who work in my region,
referred to by the DEC as "Region 8."

My state licenses were either denied renewal in a very untimely fashion or revoked while the | Department
violated a multitude of regulations and rules during the process it took in doing so. Presently, the USDA is
now invoking a proceeding to terminate my federal license simply because the state license was revoked.
During any consideration the Department may have given concerning my licensing, I have had literally
absolutely no say whatsoever, even and especially, in the hearing which was held to revoke one of my state
licenses on March 13, 2018 (the license was revoked by final determination by the Commissioner on or around
November 7, 2018).

Most recently, | have become aware that I am being defamed by the same staff members mentioned in this
summary as I've been accused (not directly, of course) for animal cruelty, such as starving animals, etc. Powell
has solicited false testimony in manipulating potential witnesses to say things about me which aren't true and
for which there is no evidence or evidence which squarely contradicts statements he has coached other people
to say against me.

There is no recourse or redress unless a person has considerable financial support or have connections in the
government to "pull strings" much like what the DEC and USDA have done for the colleague of mine who
stole my animals.

 

New York State Department of Environmental Conservation staff members Joe Therrien, Paul Stringer,
William Powell and James Farquhar! misrepresented the licensing | had through the Department's Special
Licenses Unit telling a person who was boarding animals for me that | didn't have the authority to possess
such animals. However, the two licenses I had through the Department, the License for Wildlife Rehabilitation
(LWR) and License to Collect & Possess (LCP) were valid for the year 2017 and most of 2018, respectively.

While talking to other individuals about my licensing, the Department repeatedly refused to give me status on
my licenses never returning calls, emails, or letters. Even though my License to Collect & Possess continued
to undergo rolling renewals annually in July 2017 and July 2018, I was never given an updated paper license,
even though | had requested one. It is standard practice to give every licensee a paper version of their licenses
However, when the colleague who boarded my animals contacted the SLU, he was not ignored at all and in
fact a conspiracy developed between him and the Department in preventing the return of my animals even
though this was part of the contract to which we both agreed before the boarding arrangement took place on
or around April 23, 2017. Eventually the renewal applications for both licenses I sent to the Department were
denied months after the 45-day deadline for the Department to respond or else there would be an automatic
approval of the application. Technically, the applications were renewed automatically, and the LWR's new
expiration date is 12/31/2022 and then LCP undergoes annual rolling renewals.

Page 6 of 13
-Pro Se 15 (Rev. 12/16) Complaint for Viola Crvil Rights (Non-Prisoner)

Case 6:20-cv-07039-FPG Document 22 Eiled 04/28/21 Page 16 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 7 of 15

on

I also have reason to believe the Department has helped this colleague fabricate an entire fable
about me by justifying and telling members of the public and other authority figures that may
enter the scene occasionally that | had the animals taken away from me due to neglect and/or
cruelty and I wasn't licensed for them; both of which are not true. If this was the truth, then the
individual who boarded my animals would also be in violation of the law then, as it is prohibited
by virtue of all of his state and federal licensing conditions to acquire animals from an illegal
source. However, since then he has exported the animals from New York State, traversed a
number of states in traveling to Texas, imported the animals, including his own menagerie (which
includes endangered species), unlawfully. He continues to possess all of the animals illegally to
this day only — carrying federal licensing to exhibit without respecting Texas state law and
licensing indigenous species, furbearers, and endangered species. . The three animals he took
from me where all furbearers (fox, fisher and badger) and two were from species considered
indigenous to the state of Texas.

It is clear he is passing around documents given to him by the DEC which have been referred to
as a "phone summary" by Therrien in an email on or around November 8, 2017 which he states
was written and given to my colleague. Another reference to yet another document was made
by my colleague was on December 6, 2019 when he stated he had “orders" to "transport and
dispose” of my animals. The Department has given me no notice whatsoever that any possession
of my animals up to the time my colleague boarded them was unlawful and they knew what live
inventory I had at the time as well.

Furthermore, I was never given any notice of "orders". In fact, I've requested copies of the
documents numerous times from both my colleague and the Department to no avail. There is this
"secret conspiracy” or collaboration between my colleague and the DEC as well as at least
one staff member in the USDA working to keep my animals from returning to me. For mere
possession, the animals do not need to be licensed - only if they are exhibited.

T have also been confronted by individuals who have spoken to Powell and possibly other officers
who have made derogatory and untrue remarks concerning me, my business and character. These
statements occurred during pending cases in which the Department cited me excessively and
unfairly for the possession of wild animals which were authorized by the licensing I had at the
time for wildlife rehabilitation. In addition to the fact that the Department tried entrapping me
by refusing to process my amendment requests and renewal applications for the rehab and long-
term possession license (LCP), according to their own regulation, the requests and renewals were
already approved automatically at the 45-day deadline for the Department to send notice to the
licensee of its decision to approve or decline amendment requests and licensing renewals.

The United States Department of Agriculture Animal Care Inspector, Andrea D'Ambrosio,
encouraged my colleague to take as many animals as possible from my center with the intent not
to return them. She also suggested a lien or agister's lien for the return of my animals. This
denies due process rights as well as aid the commission of fraud and possibly other torts. covering
up and allowing numerous violations of law by my colleague which led to his violation of at least
three federal laws, in addition to a multitude of New York and Texas State Conservation Laws.

Furthermore, the animal care complaints I filed with the USDA were "investigated" by
D'Ambrosio who did not put forth good-faith effort in determining what happened to my animals.
In fact, | have reason to believe she told others, such as SBA Ombudsman, Steve Bennett, that |
"forfeited" the animals, which, again, is untrue. Another inspector who responded to one of the

Page 7 of 13
CAE Se Boley OFOSO-F EG Badumene? Filed t PaIGaAt Pages of ts

. . ON .
. Pro Se 15 (Rev. 12/16) Complaint for Violat > Civil Rights CNon-Prisyact}

animal care complaints and did an inspection of the facility at which my colleague kept my animals
in Texas failed to verify any state licensing, including export and import documentation. If she
had, she would have seen that his activity with the animals was unlawful. However, it is likely
the inspector was "under the thumb" of D'Ambrosio who was protecting my colleague as she too
was collaborating with the New York State Department of Environmental Conservation in keeping
my animals from me. This, from my understanding, is still occurring to this day.

While the above mentioned staff members and my colleague are violating a host of laws and have
been in this case for years, | had my LWR untimely denied, my LCP revoked through a process
during which the Department violated many of its own rules governing proceedings for licensing
revocations and am currently fighting to keep my USDA Exhibitor's License. Yet the staff
members have suffered no ill effects from violating my civil rights and breaking the very laws
they are charged to uphold and enforce. Nor is my colleague required to follow the law and has
broken far more than I had been accused of violating since this case began yet he stil] has yet to
experience even one citation. He currently continues to possess my and his animals in the State
of Texas unlawfully.

All efforts of mine at recourse or redress have been unsuccessful. In fact, my latest attempt with
the USDA spears to have spurred their current attempt to terminate my federal exhibitor's license.
The effect of the termination will be the inability of me to have, possess or transport any animals
indefinitely, which is what the ultimate goal of DEC's and USDA's involved staff members are
although they will not admit it publicly. These people are putting forth extreme effort in an even
more extreme end result - especially for someone who does not deserve it.

mm. Statement of Claim

State as bnefly as possible the facts of your case. Descnbe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations ofall relevant events. You may wish to include
further details such as the names ofother persons involved m the events giving mise to your claims. Do not cite
any cases or statutes. Ifmore than one claum ss asserted, number each claim and wnte a short and plain
statement ofeach claim: m a separate paragraph. Attach additional pages ifneeded.

A Where did the events giving nse to your claim(s) occur?

Much ofthe allegations coming from the authorities occurred at my center m Walworth, NY. They
are specified m the longer narratives contained herein. Other circumstances occurred dunng the case,
Leo v Thomas Index No. 2017-1668 pending m the New York State Supreme Court of Jefferson
Coumry and 1s currently on appeal

B. What date and approximate time did the events giving nse to your claim(s) occur?

This matter has been going on from the first Saturday ofNovember 2015 to the present day. However,
I did not become aware ofthe damage and intentions ofthe DEC and USDA until later. There are
various dates such as dates when certain inflammatory statements were made, dates when
misrepresentations of law were being made both m and out of Court especially when the preliminary
wyjundction was granted for the retum ofmy animals., etc.

Included as an attachment Is a timeline incorporating the various dates as they correspond to the
actions of the DEC, USDA and other parties and non-parties involved in this civil rights case.

C. What are the facts underlying your claim(s)? (For example: What happened toyou? Who did what?
Was anyone else involved? Who else saw what happened?)

Page 8 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 18 of 40

Case 6:20-cv-07039-FPG Document 1. Filed 12/04/20 Page 9 of 15

or
Pro Se 15 (Rev. 2/16) Complaint for Violat. i Civ Rights (Non-Prisonct)

TV.

Injuries

Backeround

 

In November 2015, Captain (then Lieutenant) Powell and | had a minor argument on
the phone during which he threatened to terminate the licensing I had through the
DEC. Not long afterward, I have reason to believe he riled up my neighbors and
colleagues making derogatory remarks about me and my facility and sending around
gossip and rumors about the same things. He also breached confidentiality. He never
gave the Plaintiff a chance to abide by his expectations, even though they seemed to
be different than those used for other licensees similarly situated. His approach was
"one strike and you're out". Powell then imposed punishment on my family and I by
manipulating town authorities to threaten my parents with tens of thousands of dollars
of fines for things which weren't even wrong with their property. He had another officer
tell me I had to get rid of all of my animals and take down ail of the fencing, etc. down
even though everything was licensed and legal. This is my business and a way to earn
a living. He then collaborated with the person who stole my animals in July 2017 by
passing around rumors that I was an animal abuser and starve animals, etc. None of
this was true. Not to mention, I've never been cited for such things to this day. He has
created an entire fable around my business and | instead of dealing with reality. He
manipulated and had undue influence over potential witnesses having them lie for him
to back up his hes. One witness stated he was upset when the officers, presumably at
the command of Powell, tried getting him to say he was black marketing animals with
me which wasn't true at all.

My licensing was misrepresented causing prejudice against me in the repossession of
my animals. There are many more items but those will be included in the Amended
Complaint.

James Farquhar and Joe Therrien have been interfering covertly with a case of mine
and causing prejudice and conferring with the lawyer for the opposing side concerning
my licensing which is being misrepresented. There are also at least two documents
written for the defendant about me, the case and my licensing but they will not give
me a copy but they have given a copy to the defendant, who was licensed just as | was
sO we were on equal footing and should have been treated that way.

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

I sustained no physical injuries related to the actions of the Defendants which necessitated medical attention.

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting moncy damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

As a self-represented litigant, | do not know whether many things are within the jurisdiction of the Court
or not. Hence, I realize I may request relief that may be inappropriate despite my best efforts to research
and seek guidance from attorneys to prevent such inappropriate requests. As a result, | understand that
some requests will be denied based on the fact that the Court does not have the ability or jurisdiction to
provide certain types of relief I may request.

Page 9 of 13
. Pro Se

Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 19 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12102720 Page 10 of 15

a
15 (Rev. 12/16) Complaint for Violat. Civil Rights (Non-Prisoner}

 

With that in mind, following are the requests for relief based on the details in this complaint.

RELIEF REQUESTED

1. DECLARATORY JUDGMENT on the status of my licensing at the time I boarded my animals on
April 23, 2017 as well as during the month of July 2017 when I became aware of my animals having
been taken illegally out of New York State and how long the validity of my licensing remained intact
before the Commissioner's final determination on revocation of the license on November 7, 2018. The
license in question is the License to Collect & Possess #623.

2. DECLARATORY JUDGMENT
3. Transparency.
A. ORDER for DEC

"2

(1) to provide me a copy of the "phone summary"! and "orders"? which were mentioned in the
November 8, 2017 email? by Therrien to Tyler Thomas and to which Tyler alluded in the
factbook post of December 6, 2019," respectively. These documents should be given to me
since they've been given and passed around among other members of the public. In fact, I
cannot be sure they didn't make it to the judge who dismissed my case in Leo v Thomas since
the defense attorney would likely not be above doing something such as sending him the
documents along with his motion for summary judgment or at another time during the case.

(2) There are also emails which should also be unredacted and sent to me which will be included
in the attachments to the amended complaint.°

(3) to cease any collaboration with Tyler Thomas or any other individual or business that has any
animals or other property of mine, in preventing the return of the property, especially if it is
under order from a court of law. They should also be made to cease involvement, including
advice, pertaining to legal proceedings in which they are not a party. Any other acts which
result in prejudice against me, legally or otherwise, should also be ceased. Inflammatory
remarks, including false accusations, should be immediately ceased as well as any breach of
confidentiality.

(4) I request the DEC is ordered to remove the Commissioner's final decision notice from their
website since | am getting threats and many angry remarks from DEC supporters and those
who receive "incentives" to help the DEC with their cases, such as those being rewarded with
free animals taken, sometimes unlawfully, from people the DEC targets for political and/or
personal reasons. It is also important to note that I have directly requested the DEC, in the
recent past, to remove the notice due to concerns for my safety and that of my business. They
promptly refused and in fact, promoted the page directing them to the notice with members of
the public. This is quite hypocritical for an agency who passes stifling prohibitive restrictions
against the possession of almost every kind of exotic animal due to the agency's alleged
"concern" for public welfare and safety, yet they are encouraging those threatening me to act
on those threats. Clearly, there is very little concern for the welfare and safety of others on
the part of the Department. .

(5) I request both agencies, the DEC and USDA, cease any and all retaliative efforts, be they via
the DLE officers spinning a yarn at my expense passing around inflammatory remarks and
gossip about me and my affairs or via the legal process. I also should not experience any
retaliation from either agency when I ask my legislative representatives to oppose the adoption

 

'

2
3
4
5

refer to phone summary exhibit

refer to “orders” exhibit

refer to attachment which contains email between Therrien and tyler
refer to attachment with orders facebook post

make exhibit with redacted emails to be unredacted and sent to me

Page 10 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 20 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 11 of 15

. Pro Se 15 (Rev. 12/16) Complaint for Viola. Cavil Rights (Non-Prisonct)

fe

of regulations or other matters the agencies come up with which may be the focus about which
I work with legislators.

B. ORDER for USDA.

()

(2)

(3)

(4)

The USDA was dishonest with me in regard to one of my foia requests for documents’ held
by their IES department stating that the documents I requested were destroyed as they were
kept for only one year, per policy. This is incorrect as IES policy is known to keep documents
for six years and the documents are not destroyed and need to be turned over to me.

It is clear the USDA has used two sets of varying standards between other individuals,
especially staff members and other licensees and 1. Violations of federal and state laws should
be managed consistently and fairly.? I ask the Court to mandate the treatment of both staff
members and licensees or any other individuals to be by the same standards given the severity
of the misconduct. Given the multitude of violations by Tyler Thomas alone, termination of
his federal Exhibitor's License should be considered as is the USDA mandating the return of
my animais and working with Thomas in returning them to me.

Staff members like Andrea D'Ambrosio should also be held accountable for the damage she
has done to both my business and my personal life with false accusations and colluding with
the DEC in terminating licensure so I can never possess animals again. The extremism of this
conduct and end-result is especially concerning.. I should not be treated like a person
convicted of felony animal cruelty, especially when I've never had even so much as a civil
violation citing me for such. Staff members on both the state and federal levels should be
made accountable.

I request amendments to my past USDA Animal Welfare inspection reports in which I believe
I've been cited incorrectly. For instance, | was cited by D'Ambrosio for not arranging for a
person to clean the animal enclosures daily when | was out of state for three days. Yet, when |
did exactly that during my surgery in April 2017, she intervened and told the colleague who
stole my animals that he should take as many animals as he can without the intention of ever
returning them. The USDA should not have an inspector telling a licensee one thing then
acting against her when she follows the inspector's instruction to avoid a similar citation under
similar circumstances in the future.

Between the months of March 2020 and August 2020, the USDA staff altered inspection
reports of mine by adding the word "CRITICAL" to many of the allegations in the reports
which intensifies the alleged violation both with the agency and anyone who reads the report.
Altering the reports in this manner is a direct violation of their agency procedure/protocol.

C. ORDER for both agencies; that is, the DEC and the USDA

(1) Supervisory staff of those who have committed misconduct, both on the state and federal
levels, should also be held accountable for failure to address the misconduct and in fact,
going along with it and being apart of it instead. Supervisory staff in the DEC would
partially consist of James Farquhar, who is the manager of Joseph Therrien of the SLU
and Tonya Hadijis, as well as Betty Goldentyer of the Animal Care/Welfare Unit of the
USDA-APHIS, were also aware of D'Ambrosio's misconduct and instead of protecting the
licensee against the misuse of her position, the supervisors chose to condone it and, like
the state agency, go along with and become apart of the misconduct. If staff members
were held accountable, such misconduct would be much more of a rarity than it is now.

(2) to revoke or terminate the licensure of the colleague who boarded my animals, Tyler
Thomas. He is in clear violation of federal laws such as The Animal Welfare Act, the
Endangered Species Act and the Lacey Act as well as the provisions of his licensing

 

 

° foia request denied due to alleged destruction of IES records

7 usda documents redacted in foia

8 According to Executive

Page 0 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 21 of 40
Case 6:20-cv-07039-FPG Document1 Filed in Page 12 of 15

. Pro Se 15 (Rev. $2/16) Complaint for Violst. 7 Civil Rights (Non-Priguncr)

 

through the USFWS and the USDA. New York State laws which have been violated are
numerous ECL and 6 NYCRR provisions which forbid the acquirement of animals via
unlawful sources (if I was supposedly unlawfully possessing my animals prior to boarding
them with Thomas), possessing animals without proper licensing, not documenting export
of all animals, including the endangered species in his collection of animals. The DEC
writing "orders" for transporting and disposing of my animals occurred after Thomas
already had the animals imported into Texas and the animals weren't given to him as they
were still owned by me. The state cannot give away property belonging to someone else;
especially, in this case, since | was indeed licensed properly to have them for exhibition.
For mere possession, the animals do not need to be licensed as they can be apart of a
personal collection. The DEC should also be mandated to work with the Texas Parks &
Wildlife Department in levying charges against Thomas for.the unlawful import,

(3) possession, exhibition, transport, etc. of animals which are supposed to be licensed under
Texas conservation law. Lack of documentation and import certificates are also
violations. There even was a likelihood Thomas trapped a wild badger and exported the
animal out of Texas state without proper licensure. He had a trapping license but that did
not authorize him to keep the animal in captivity for his own profit or for any other
reason. He is supposed to apply for an additional state license in order to deal in animals
caught from the wild in Texas.

His USFWS license should also be revoked since he left a red-tailed hawk in the
possession of his family in New York when he moved to Texas with the rest of the
animals. Andrea D'Ambrosio, his inspector at the time, helped him out by stating he had
"no animals" at his facility when she stopped by for the last inspection of his in 2017 after
he had moved to Texas. In fact, he had several animals still in his New York State facility
in Alexandria Bay. Him giving the hawk to unlicensed caregivers is a clear violation of
the federal Migratory Bird Treaty Act and should cause termination of the USFWS license
he has.

There are also several other licensees who have been harboring wildlife and/or exotic animals
illegally who should also face termination of licensure, both state and federal.

A. Staff members of both the state and federal agencies involved should be terminated
immediately and forbidden from working, volunteering, or associating themselves with
public service agencies ever again.

1.

Lieutenant/Captain William Powell and Officer Kevin Thomas should be held accountable for
violating state conservation laws as well as laws concerning breach of privacy, violation of
constitutional rights, soliciting and using false testimony, conspiracy, and abusing the legal
process by using zoning and non-zoning violations in order to destroy my business when there
was no need to do so, especially in that matter. They should also be held accountable for
conspiracy, aiding and abetting and failing to investigate and giving false citations to me.

 

Joe Therrien, James Farquhar and Paul Stringer misrepresented my licensing in order to
prejudice me in the return of my animals which | own. | had licensing until November 7, 2018
and still possess the federal exhibitor's license so therefore I was licensed to have and exhibit
all animals which were yet to be returned to me by the other licensee/my colleague with whom
I boarded the animals. All three staff members knew this, and this is why they are acting
against my interests and rights secretly passing out documents they have written containing
derogatory, mostly likely false, information pertaining to my ownership of my animals, my
business and activities, possibly accusing me of animal cruelty, a completely unsubstantiated
accusation but one which puts most people in instant judgment against the person against
whom such an accusation is made. | cannot be certain if such documents made it to the judge
in the Leo v Thomas matter thereby causing the dismissal of the case or if a staff member
contacted the judge for the dismissal in order to avoid a jury trial.

Page 12 of 13
\

1

Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 22 of 40
Case 6:20-cv-07039-FPG Document1 Filed ae Page 13 of 15
' Pro Se 15 (Rev. 12/16) Complaint for Viola” Crvil Rights (Non-Prisoner)

not authorize him to keep the animal in captivity for his own profit or for any other
reason. He is supposed to apply for an additional state license in order to deal in animals
caught from the wild in Texas.

His USFWS license should also be revoked since he left a red-tailed hawk in the
possession of his family in New York when he moved to Texas with the rest of the
animals. Andrea D'Ambrosio, his inspector at the time, helped him out by stating he had
"no animals" at his facility when she stopped by for the last inspection of his in 2017 after
he had moved to Texas. In fact, he had several animals still in his New York State facility
in Alexandria Bay. Him giving the hawk to unlicensed caregivers is a clear violation of
the federal Migratory Bird Treaty Act and should cause termination of the USFWS license
he has.

Just because he was encouraged to do certain things by government departments doesn't
mean he should be considered not to have violated the law. In fact, he is also acting under
the color of law by colluding with the DEC and USDA committing unlawful acts and
violating a plethora of laws. The the government too should be held accountable for
violating the laws; especially when they then hypocritically turn around and make
worthless allegations against me for doing so with little to no evidence to substantiate
such charges. The state assured my conviction and licensure revocation by prejudicing my
opportunity for fair hearings and decision-makers presiding over such hearings.

This is an extremely dangerous agency which revels in its place as a dictator of the people
of this state. Countless rights have been denied to the people and because they get
deference from the judiciary, they continue to abuse the trust of the public by the unjust
and exclusive management of natural resources as well as management of our personal
property; the latter of which should not be occurring at all. The Plaintiff in this matter
respectfully requests the Court to take such matters into consideration when deferring to
this agency if it does at all. In this matter, especially, the agency should not enjoy
deference at all as this is energy pushing their unlawful imposition of an agenda of special
interests and cruel treatment of the public. It is time the agency finally is held accountable
in order to curb their misconduct which they so egregiously perpetrate against anyone
exercising his or her rights.

There are also several other licensees who have been harboring wildlife and/or exotic animals
illegally who should also face termination of licensure, both state and federal.

A. Staff members of both the state and federal agencies involved should be terminated
immediately and forbidden from working, volunteering, or associating themselves with
public service agencies ever again.

1.

Lieutenant/Captain William Powell and Officer Kevin Thomas should be held accountable for
violating state conservation laws as well as laws concerning breach of privacy, violation of
constitutional rights, soliciting and using false testimony, conspiracy, and abusing the legal
process by using zoning and non-zoning violations in order to destroy my business when there
was no need to do so, especially in that matter. They should also be held accountable for
conspiracy, aiding and abetting and failing to investigate and giving false citations to me.

Joe Therrien, James Farquhar and Paul Stringer misrepresented my licensing in order to
prejudice me in the return of my animals which I own. I had licensing until November 7, 2018
and still possess the federal exhibitor's license so therefore I was licensed to have and exhibit
all animals which were yet to be returned to me by the other licensee/my colleague with whom
I boarded the animals. All three staff members knew this, and this is why they are acting
against my interests and rights secretly passing out documents they have written containing
derogatory, mostly likely false, information pertaining to my ownership of my animals, my
business and activities, possibly accusing me of animal cruelty, a completely unsubstantiated
accusation but one which puts most people in instant judgment against the person against

Page 13 of 14
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 23 of 40
Case 6:20-cv- 0f039- FPG Document1 Filed 12/04/20 Page 14 of 15
Pro Se 15 (Rev. 12/16) Complaint for Violat. Civil Rights (Non-Prisonct)

whom such an accusation is made. I cannot be certain if such documents made it to the judge
in the Leo v Thomas matter thereby causing the dismissal of the case or if a staff member
contacted the judge for the dismissal in order to avoid a jury trial.

3. Andrea D'Ambrosio should be held accountable with unlawful interference with a
contract/business relationship and/or opportunity, conspiracy, aiding and abetting, defamation,
false accusations, violations of the Animal Welfare Act and failure to conduct good-faith
investigations concerning the case of stolen animals.?

4. DEC - failure to enforce laws, rules, and regulations. failure to acknowledge redress I
attempted and providing or blocking any recourse I could have for relief against unfair
treatment by the agency.

5. USDA - same as for the DEC described in previous paragraph.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary suppon or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

! agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: August 23, 2020 |

  

Signature of Plaintiff -
Printed Name of Plaintil~ Carrie M. Leo

| 7

Sworn to|efore me this 23 KO ol November 2020

i hhp 2 lA pul) sei ia psc

Public No LAUREN FRIEDL
Notary Public » State of New York
NO. O7FR6383306
Qualified in Wayne County
My C Commission Cxpires Noy 13, ae

     
 
 
    

 

Sars

 

 

° Even after I requested the Animal Care Division staff to not allow D'Ambrosio close to any information concerning me and my
business since she was no longer associated with me as an animal care inspector, the management still put her and her supervisor,
Tonya Hadijis, as main contacts for “investigating” the animal care complaints | submitted. Of course, the information } sent in or
noted was not even accessed, much less considered as part of the investigation by D'Ambrosio. It makes no sense to put a person
who is implicated in a complaint as "investigator" of the complaint. Clearly, they will cover up their involvement and that is exactly

what she did.

Page 14 of 15
Case e 6:20-cv-07039-FPG_ Document 22 Filed 04/28/21 Page 24 of 40
ase 6 cv-07039-FPG Documenti Filed 12/04/20 Page 15 of 15

. oN on
5844. (Rev. 10/20) CIVIL COVER SHEET -

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS
NYSDEC, USDA, Seggos, Powell, Therrien, Perdue,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gamer £20 D'Ambrosio & John/Jane Does #1-15
(b) County of Residence of First Listed Plaintiff Wayne —_— County of Residence of First Listed Defendant Albany _
(EXCEPT IN U.S. PLAINTIFF CASES) CIN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
sel represented gant reas ee oH NYS OAG for NYSDEC, Seggos, Powell and Therrien,
attorney accompanies this sheet and submitted to the U.S. Attorney - USDA, Perdue and D'Ambrosio
_Court + Se
il. BASIS OF JURISDICTION (Place ¢ an "X" in One Box Only) li. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
{For Diversity Cases Only) and One Box for Defendant)
[1 US. Government [_]3 Federal Question PTF DEF PTF = DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Cl | C] | Incorporated or Principal Place CL 4 C] 4
of Business In This State
[x] 2 US. Government [4 Diversity Citizen of Another State CE 2 Cl 2 Incorporated and Principal Place CY 5 L) 5
Defendant (indicate Citizenship of Parties in Liem HD) of Business In Another State
Citizen or Subject of a ry 3 C] 3 Foreign Nation CI 6 Cj 6
wo Foreign Country Sa =
IV. NATURE OF SUIT (piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
{ CONTRACT TORTS FORFEITURE /PENALTY BANKRUPTCY __OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY |__| 625 Drug Related Seizure |] 422 Appeal 28 USC 158 375 False Claims Act
120 Marine |_| 310 Airplane [_] 365 Personal Injury - of Property 21 USC 881 Cl 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act |_| 315 Airplane Product Product Liability |__| 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability C 367 Health Care/ ] 400 State Reapportionment
LJ 150 Recovery of Overpayment _] 320 Assault, Libel & Pharmaceutical __PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability L] 368 Asbestos Personal C] 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) |_| 345 Marine Product Liability C) 840 Trademark Corrupt Organizations
CI 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR L] 880 Defend Trade Secrets i 480 Consumer Credit
of Veteran’s Benefits | 350 Motor Vehicle 370 Other Fraud _|710 Fair Labor Standards Act of 2016 (15 USC 168} or 1692)
Cj 160 Stockholders’ Suits |_| 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
(| 190 Other Contract Product Liability C] 380 Other Personal |_|720 Labor/Management -» SOCIAL SECURITY: =. Protection Act
195 Contract Product Liability | | 360 Other Personal Property Damage Relations 861 HIA (1395ff) _| 490 Cable/Sat TV
196 Franchise Injury CI 385 Property Damage ) 740 Railway Labor Act 862 Black Lung (923) Z 850 Securities/Commodities/
| 362 Personal Injury - Product Liability |_|751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
[ Medical Malpractice Leave Act 864 SSID Title XVI |] 890 Other Stanstory Actions
“REAL PROPERTY { CIVIL RIGHTS | PRISONER PETITIONS | |790 Other Labor Litigation | | 865 RSI (405(g)) |_| 891 Agricultural Acts
__|210 Land Condemnation x! 440 Other Civil Rights | Habeas Corpus: = 791 Employee Retirement | 893 Environmental Matters
{__]220 Foreclosure | 441 Voting |__| 463 Alien Detainee Income Security Act | FEDERAL TAX SUITS |_| 895 Freedom of Information
230 Rent Lease & Ejectment |_| 442 Employment Cd 510 Motions to Vacate LJ 870 Taxes (U.S. Plaintiff | __ Act
240 Torts to Land |_| 443 Housing/ Sentence or Defendant) | 896 Arbitration
245 Tort Product Liability Accommodations - 530 General [-] 871 IRS—Third Party 0 899 Administrative Procedure
[_]290 Alt Other Real Properry |_| 445 Amer. w/Disabilities -|_| 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application , Agency Decision
| | 446 Amer. w/Disabilities -| | 540 Mandamus & Other —|465 Other Immigration |__| 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
] 448 Education 1 555 Prison Condition
|] 560 Civil Detainee -
Conditions of
_ L Confinement _
V. ORIGIN (Place an “xX” in One Box Only)
[x] 1 Original Li Removed from CT 3 Remanded from Oo 4 Reinstated or ol 5 Transferred from 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
42 U.S.C. § 1983

Brief description of cause:
civil rights violations, including Bivens

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTEDIN = ([] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [x]Yes []No
VII. RELATED CASE(S)
‘See instructions):
IF ANY Bee msirnctions ae _ a DOCKET NUMBER .

 

 

DATE NATL ig OF OF A EY SE REDLED
Nov 22, 2020 i 4 (rE

FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 25 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 1 of 15

=
PO: x 5 pd sae eyes eneinn for “vicianios wal Raghts (Non Priscnet)

     
 

 

UNITED STATES DISTRICT COURT
for the
Western District of New York State

Fourth Division 2C cv" 4 O29 FRG

 

 

He befilled’n by the Cleck’s Office
Carrie M. Leo
Plaiuaffiss
a fury Triak schwek anes & Yes [INo
New York State Department of Environmental
Conservation & the United Stated Department of
Agriculture and the following INDIVIDUALS, in
their individual and official capacities: BASIL
SEGGOS - Commissioner, SONNY PERDUE -
Secretary, WILLIAM POWELL -

__ Lieuteanant/Captain,DEC Division of Law
Enforcement, JOSEPH THERRIEN ~ Director, DEC
Special Licenses Unit, ANDREA D'AMBROSIO -
USDA Animal Care Inspector and “John/Jane Does
#i-14,

Defendant(s)

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Pisoner Complaimt)

 

 

 

NOTICE

Federal Rules of Crvil Procedure 5.2 addresses the pnvacy and security concerns resulting ffom public access to
electronic cout files. Under this rule. papers filed with the court should ver contain: an individual's full social
security sumber or full birth date; the full name ofa person known to be a manor: or a complete fiaancial account
number. A filing may include only: the last four digits ofa social security aumber. the year ofan mdrcidual's
buth: aminor's autials; and the last four digwts ofa financial account number.

Except as noted m this form. plaintiff{need uot send exlubits, affidavits. grievance or witness statements, or any
other materials to the Clerk's Office with this complamt.

in order for your complaint to be filed, t must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

* may be individuals who work for the government or those who do rot
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 26 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 2 of 15
o-™

Pro Se 15 (Rev. 12/16) Complaint for Violation avil Rights (Non- Prisoner)

L The Parties to This Complaint

A

The Plaintiff(s)

Provide the information below for each plaintiffnamed m the complaint. Attach additional pages if
needed.

Namie Camie M. Leo
Address 3199 Walworth Road
Walworth NY 14568
Civ State Ziv Code
County Wayne
Telephone Number (315)538-8316
E-Mail Address carrieleo I5@gmail.com
The Defendant(s)

Provide the information below for each defendant named m the complaimt, whether the defendant 1s an
individual, a government agency. an organization, or a corporation. For an individual defendant,
include the person's job or title (afknown) and check whether you are bringing this complaint against
them m their individual capacity or official capacity. or both Attach additional pages ifneeded.

Defendant No. 1
New York State Department of Environmental Conservation

Name
Job or Title cifimown)
Address 625 Broadway
Albany NY 12233
Civ State Zio Code
County Albany
Telephone Number (518) 402-8401
E-Mail Address (iflnown)
Defendant No. 2
Name Basil Seggos
Job or Title (iftmown) Commissioner
Address 625 Broadway
Albany NY 12233
City State Zio Code
County Albany
Telephone Number (518) 402-8401
E-Mail Address (iflaown) unknown

[X] individual capacity | 1 official capacity

Page 2 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 27 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 3 of 15

 

Pro Se 15 (Rev. 12/16) Complaint for Viola Y Civil Rights (Non-Prisones) an _
Defendant No. 3
Name United States Department of Agriculture
Job or Title (ifinown)
Address 1400 Independence Avenue, S.W.
Washington DC 20250
Civ State Zip Code
County District of Columbia
Telephone Number 202-720-279)

E-Mail Address (if known)

DX] Individual capacity ~ [X] Official capacity
Defendant No. 4

Name Sonny Perdue
Job or Title (if known) Secretary
Address 1400 Independence Avenue., S.W.
Washington Dc 20250
Cin State Zip Code
County District of Columbia
Telephone Number 202-720-2791

E-Mail Address (if mown)
[J Individual capacity [%] Official capacity

Defendant No. 5

Name Joe Therrien
Job or Title (if known) Director, Special Licenses Unit
Address 625 Broadway, 5" Floor
Albany, NY 12233-7011
Cin State Zip Code
County Albany
Telephone Number 518-402-8985
E-Mail Address (if known) joseph. therrien@dec.ny.gov

Individual capacity © [X] Official capacity

Defendant No. 6

Name William Powell
Job or Title fi/known) Lieutenant/Captain, Division ofLaw Enforcement.
Address 6274 East Avon-Lima Rd.

Avon, NY 14414-9519 ©

City State Zip Code

County Livingston
Telephone Number 585-226-6706
E-Mail Address (i/known) william.powell@dec.ny.gov

DX individual capacity — DX] Official capacity

Page 3 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 28 of 40
Case 6:20-cv-07039-FPG Document1 Filed a Page 4 of 15

pa
Pro Se 15 (Rev. 12/16) Complaint for Violat [Civil Rights (Non-Prisoner)

Defendant No. 7

Name Andrea D'Ambrosio
Job or Title (if kiown) Animal Care Inspector / oe
Address _ 1400 Independence Avenue, S.W.

Washington, D.C. 20250 —

Citv State Zip Code

County District of Columbia
Telephone Number 202-720-2791
E-Mail Address (if known) - ;

Individual capacity ° X] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v, Six Unknown Named Agents of
Federal Bureau of Narcotics, $03 U.S, 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check aff thar apply):
{*] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [fedcra! laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Equal treatment under the law, freedom of speech, freedom of petition, freedom from
unreasonable searches and seizures, right to due process of law, rights of accused person,
freedom from cruel and unusual punishment, freedom to enjoy one's own property, freedom
to not have property taken by the government without just compensation and freedom of
establishing ones own business.

Plamuffs suing under Bivens may only recover for the violation of certain constitutional nghts. Ifyou
are suing under Bivens, what constitutional nght(s) do you claim is/are being violated by federal
officials?

Due process, property rights, equal treatment under the law, chance for recourse/redress and
false accusations/defamation.

Section 1983 allows defendants to be found liable only when they have acted “under color ofany
statute, ordinance, regulation, custom. or usage, of any State or Temtory or the District of Columbia.”
2 USC. § 1983. Ifyou are suing under section 1983. explain how each defendant acted under color
of state or local law. Ifyou are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages ifneeded.

On or around November 7, 2015, the Division of Law Enforcement of the DEC visited my
wildlife center due to a neighbor contacting the agency about my having wild animals. I was
duly licensed by the DEC and USDA ‘to possess and exhibit wild and exotic animals. Although

Page 4 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 29 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 5 of 15
ram

Pro Se 15 (Rev. 12/16) Complaint for Violst’ J Civil Rights (Non-Prisoner)
SS

the officers saw nothing of concern after touring the center, they returned on May 10, 2016
demanding another tour of the facility for an "inspection" and seizing a pack of six adult coyotes
I possessed with the authority of my wildlife rehabilitation license through the DEC.

Two to three days afterward, the town zoning officer cited my stepfather, the landowner, for two
alleged violations. On or around July 26, 2016, the DEC cited me with eleven citations mostly
for possession of coyotes. The charges were resolved with a plea to two civil violations of my
keeping opossums in hospital cages in the barn during the winter and for submitting an annual
log for one of my licenses late; two alleged violations which are committed by other licenses
frequently without citation or discipline.

In 2017, I became aware of Lt. Powell and Officer Thomas from the DEC acting against my
business by making me take the entire center down even though it was constructed legally, and
the town know of it. In fact, one of the zoning officers visited the center in or around December
2015 to look around and was given a tour of the entire facility. The zoning officer saw nothing

of concern.

The DEC was not going to settle without my full surrendering of all licensure and the relocation
of all animals, which was an extreme measure for a business which was duly licensed and
operating within the confines of the law. The center even offered a community service of wildlife
rehabilitation which was done on a volunteer basis and financed from personal funds and a few

donations.

In April 2017, I boarded three animals with a colleague and friend I trusted at the time while I
recovered from surgery. I boarded the animals in order to maintain the standard of care for the
animals by temporarily keeping them with someone who could take care of them full-time until
I recovered. However, without my permission and knowledge, the colleague took the animals
out of New York State, with the help of specific staff members of the DEC and USDA and

imported them illegally into Texas State.

Since then, I have been vying in court to gain repossession of the animals only to have
interference from the DEC and USDA in convincing my colleague that I didn't have the proper
licensing to keep the animals. Even though an attorney from the DEC's Office of General
Counsel confirmed for me in writing that my licensing was, in fact, valid to have not only the
animals back from my colleague but that I could have additional animals listed _ on the license
if I were to obtain more animals, which I didn't plan on.

I was granted a preliminary injunction on September 10, 2018 (and amended on May 2, 2019)
for the return of my animals. However, the Defendant started to allege, one by one, the animals
were either stolen or deceased. However, evidence which I've gathered since then shows
otherwise. The Defendant's attorney opted to use a number of highly unethical methods in
prejudicing my repossession of the animals and teamed up with the DEC (and possibly the

USDA).

The DEC has been giving the Defendant information and other documents which I have reason
are prejudicing me against the assertion of my rights. Although I've asked for copies of the
documents since they clearly had to do with me and my licensing of my animals and business,
they have never given me copies.

I have also become aware of Lt. Powell, Joe Therrien, James Farquhar, Andrea D'Ambrosio and
Tonya Hadijis (the former two from the DEC and the latter two from the USDA) acting against
my interests and rights secretly by protecting the person who still has possession of my animals.
] have sought assistance from everyone I can think of, including all the way up the "ladder" of

Page 5 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 30 of 40

Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 6 of 15
-Pro Se 15 (Rev. 12/16) Complaint for Viola Y Civ Rights (Non Prisencs) a =

authority, so to speak, to the Commissioner of the DEC and the Secretary of the USDA only to be met with
hostility or indifference.

In order to discredit me, both agencies have used the law to accuse me of violating laws which either don't
exist, or which are improperly implied. In the meantime, DEC officials, namely Powell and Therrien, have
incited my neighbors to act against me, including the | vandalism of my center twice and unlawful
release of my animals when I wasn't around the premises. Local (town, county) authorities and officials
have been turned against me based on severely derogatory and personal statements made about me by Lt.
Powell and Officer Kevin Thomas - the DEC Division of Law Enforcement officers who work in my region,

referred to by the DEC as "Region 8."

My state licenses were either denied renewal in a very untimely fashion or revoked while the | Department
violated a multitude of regulations and rules during the process it took in doing so. Presently, the USDA is
now invoking a proceeding to terminate my federal license simply because the state license was revoked.
During any consideration the Department may have given concerning my licensing, I have had literally
absolutely no say whatsoever, even and especially, in the hearing which was held to revoke one of my state
licenses on March 13, 2018 (the license was revoked by final determination by the Commissioner on or around

November 7, 2018).

Most recently, I have become aware that I am being defamed by the same staff members mentioned in this
summary as I've been accused (not directly, of course) for animal cruelty, such as starving animals, etc. Powell
has solicited false testimony in manipulating potential witnesses to say things about me which aren't true and
for which there is no evidence or evidence which squarely contradicts statements he has coached other people

to say against me.

There is no recourse or redress unless a person has considerable financial support or have connections in the
government to "pull strings" much like what the DEC and USDA have done for the colleague of mine who

stole my animals.

 

New York State Department of Environmental Conservation staff members Joe Therrien, Paul Stringer,
William Powell and James Farquhar' misrepresented the licensing I had through the Department's Special
Licenses Unit telling a person who was boarding animals for me that I didn't have the authority to possess
such animals. However, the two licenses I had through the Department, the License for Wildlife Rehabilitation
(LWR) and License to Collect & Possess (LCP) were valid for the year 2017 and most of 2018, respectively.

While talking to other individuals about my licensing, the Department repeatedly refused to give me status on
my licenses never returning calls, emails, or letters. Even though my License to Collect & Possess continued
to undergo rolling renewals annually in July 2017 and July 2018, I was never given an updated paper license,
even though I had requested one. It is standard practice to give every licensee a paper version of their licenses
However, when the colleague who boarded my animals contacted the SLU, he was not ignored at all and in
fact a conspiracy developed between him and the Department in preventing the return of my animals even
though this was part of the contract to which we both agreed before the boarding arrangement took place on
or around April 23, 2017. Eventually the renewal applications for both licenses I] sent to the Department were
denied months after the 45-day deadline for the Department to respond or else there would be an automatic
approval of the application. Technically, the applications were renewed automatically, and the LWR's new
expiration date is 12/31/2022 and then LCP undergoes annual rolling renewals.

Page 6 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 31 of 40

Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 7 of 15
-Pro Se 15 (Rev. 12/16) Complaint for Viotat aon, Cwil Rights (Non- Prisoner) a

SSS
I also have reason to believe the Department has helped this colleague fabricate an entire fable
about me by justifying and telling members of the public and other authority figures that may
enter the scene occasionally that I had the animals taken away from me due to neglect and/or
cruelty and I wasn't licensed for them; both of which are not true. If this was the truth, then the
individual who boarded my animals would also be in violation of the law then, as it is prohibited
by virtue of all of his state and federal licensing conditions to acquire animals from an illegal
source. However, since then he has exported the animals from New York State, traversed a
number of states in traveling to Texas, imported the animals, including his own menagerie (which
includes endangered species), unlawfully. He continues to possess all of the animals illegally to
this day only carrying federal licensing to exhibit without respecting Texas state law and
licensing indigenous species, furbearers, and endangered species. The three animals he took
from me where all furbearers (fox, fisher and badger) and two were from species considered
indigenous to the state of Texas.

It is clear he is passing around documents given to him by the DEC which have been referred to
as a "phone summary" by Therrien in an email on or around November 8, 2017 which he states
was written and given to my colleague. Another reference to yet another document was made
by my colleague was on December 6, 2019 when he stated he had "orders" to "transport and
dispose" of my animals. The Department has given me no notice whatsoever that any possession
of my animals up to the time my colleague boarded them was unlawful and they knew what live
inventory I had at the time as well.

Furthermore, I was never given any notice of "orders". In fact, I've requested copies of the
documents numerous times from both my colleague and the Department to no avail. There is this
"secret conspiracy" or collaboration between my colleague and the DEC as well as at least
one staff member in the USDA working to keep my animals from returning to me. For mere
possession, the animals do not need to be licensed - only if they are exhibited.

I have also been confronted by individuals who have spoken to Powell and possibly other officers
who have made derogatory and untrue remarks concerning me, my business and character. These
statements occurred during pending cases in which the Department cited me excessively and
unfairly for the possession of wild animals which were authorized by the licensing I] had at the
time for wildlife rehabilitation. In addition to the fact that the Department tried entrapping me
by refusing to process my amendment requests and renewal applications for the rehab and long-
term possession license (LCP), according to their own regulation, the requests and renewals were
already approved automatically at the 45-day deadline for the Department to send notice to the
licensee of its decision to approve or decline amendment requests and licensing renewals.

The United States Department of Agriculture Animal Care Inspector, Andrea D'Ambrosio,
encouraged my colleague to take as many animals as possible from my center with the intent not
to return them. She also suggested a lien or agister's lien for the return of my animals. This
denies due process rights as well as aid the commission of fraud and possibly other torts. covering
up and allowing numerous violations of law by my colleague which led to his violation of at least
three federal laws, in addition to a multitude of New York and Texas State Conservation Laws.

Furthermore, the animal care complaints I filed with the USDA were "investigated" by
D'Ambrosio who did not put forth good-faith effort in determining what happened to my animals.
In fact, I have reason to believe she told others, such as SBA Ombudsman, Steve Bennett, that I
"forfeited" the animals, which, again, is untrue. Another inspector who responded to one of the

Page 7 of 13
sm,
- . eect pe Non!
_ Pro Se 15 (Rev. 12/16) Complaint for Violat. = Civil Rights (Non-Prisonct)

SSS

Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 32 of 40
Case 6:20-cv-07039-FPG Documenti1 Filed 12/04/20 Page 8 of 15

o~

animal care complaints and did an inspection of the facility at which my colleague kept my animals
in Texas failed to verify any state licensing, including export and import documentation. If she
had, she would have seen that his activity with the animals was unlawful. However, it is likely
the inspector was "under the thumb" of D'Ambrosio who was protecting my colleague as she too
was collaborating with the New York State Department of Environmental Conservation in keeping
my animals from me. This, from my understanding, is still occurring to this day.

While the above mentioned staff members and my colleague are violating a host of laws and have
been in this case for years, | had my LWR untimely denied, my LCP revoked through a process
during which the Department violated many of its own rules governing proceedings for licensing
revocations and am currently fighting to keep my USDA Exhibitor's License. Yet the staff
members have suffered no ill effects from violating my civil rights and breaking the very laws
they are charged to uphold and enforce. Nor is my colleague required to follow the law and has
broken far more than I had been accused of violating since this case began yet he still has yet to
experience even one citation. He currently continues to possess my and his animals in the State
of Texas unlawfully.

All efforts of mine at recourse or redress have been unsuccessful. In fact, my latest attempt with
the USDA spears to have spurred their current attempt to terminate my federal exhibitor's license.
The effect of the termination will be the inability of me to have, possess or transport any animals
indefinitely, which is what the ultimate goal of DEC's and USDA's involved staff members are
although they will not admit it publicly. These people are putting forth extreme effort in an even
more extreme end result - especially for someone who does not deserve it.

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations ofall relevant events. You may wish to include
further details such as the names ofother persons involved in the events giving rise to your claims. Do not cite
amy cases or statutes. Ifmore than one claim ts asserted, number each claim and wnite a short and plain
statement ofeach claim im a separate paragraph. Attach additional pages ifneeded.

A.

Where did the events giving rise to your claim(s) occur?

Much ofthe allegations coming from the authonties occurred at my center m Walworth, NY. They
are specified m the longer narratives contained herein. Other circumstances occurred during the case,
Leo v Thomas Index No. 2017-1668 pending m the New York State Supreme Court of Jefferson
Coumty and is currently on appeal.

What date and approximate time did the events giving rise to your claim(s) occur?

This matter has been going on from the first Saturday ofNovember 2015 to the present day. However,
I did not become aware of the damage and intentions ofthe DEC and USDA until later. There are
various dates such as dates when certain inflammatory statements were made, dates when
musrepresentations of law were being made both m and out of Court especially when the preliminary
injundction was granted for the return of my animals, etc.

Included as an attachment is a timeline incorporating the various dates as they correspond to the
actions of the DEC, USDA and other parties and non-parties involved in this civil rights case.

What are the facts underlying your claim(s)? (For example: What happened toyou? Who did what?
Was anyone else involved? Who else saw what happened?)

Page 8 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 33 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/02/20 Page 9 of 15

 

”~ + .
Pro Se 15 (Rev. 12/16) Complaint for Viola. = Civil Rights (Non-Prisonct) _
a ———
Background

IV.

Injuries

In November 2015, Captain (then Lieutenant) Powell and I had a minor argument on
the phone during which he threatened to terminate the licensing ] had through the
DEC. Not long afterward, I have reason to believe he riled up my neighbors and
colleagues making derogatory remarks about me and my facility and sending around
gossip and rumors about the same things. He also breached confidentiality. He never
gave the Plaintiff a chance to abide by his expectations, even though they seemed to
be different than those used for other licensees similarly situated. His approach was
“one strike and you're out". Powell then imposed punishment on my family and I by
manipulating town authorities to threaten my parents with tens of thousands of dollars
of fines for things which weren't even wrong with their property. He had another officer
tell me I had to get rid of all of my animals and take down all of the fencing, etc. down
even though everything was licensed and legal. This is my business and a way to earn
a living. He then collaborated with the person who stole my animals in July 2017 by
passing around rumors that I was an animal abuser and starve animals, etc. None of
this was true. Not to mention, I've never been cited for such things to this day. He has
created an entire fable around my business and I instead of dealing with reality. He
manipulated and had undue influence over potential witnesses having them lie for him
to back up his lies. One witness stated he was upset when the officers, presumably at
the command of Powell, tried getting him to say he was black marketing animals with
me which wasn't true at all.

My licensing was misrepresented causing prejudice against me in the repossession of
my animals. There are many more items but those will be included in the Amended

Complaint.

James Farquhar and Joe Therrien have been interfering covertly with a case of mine
and causing prejudice and conferring with the lawyer for the opposing side concerning
my licensing which is being misrepresented. There are also at least two documents
written for the defendant about me, the case and my licensing but they will not give

me a copy but they have given a copy to the defendant, who was licensed just as I was
so we were on equal footing and should have been treated that way.

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

I sustained no physical injuries related to the actions of the Defendants which necessitated medical attention.

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting moncy damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

oy

As a self-represented litigant, I do not know whether many things are within the jurisdiction of the Court
or not. Hence, | realize I may request relief that may be inappropriate despite my best efforts to research
and seek guidance from attorneys to prevent such inappropriate requests. As a result, I understand that
some requests will be denied based on the fact that the Court does not have the ability or jurisdiction to

provide certain types of relief I may request.

Page 9 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 34 of 40
Case 6:20-cv-07039-FPG Document 1 Filed 12/04/20 Page 10 of 15

; Pro Se 15 (Rev. 12/16) Complaint for Violat. —. Cavil Rights (Non~Prisonet)

With that in mind, following are the requests for relief based on the details in this complaint.

RELIEF REQUESTED

1.

DECLARATORY JUDGMENT on the status of my licensing at the time I boarded my animals on
April 23, 2017 as well as during the month of July 2017 when I became aware of my animals having
been taken illegally out of New York State and how long the validity of my licensing remained intact
before the Commissioner's final determination on revocation of the license on November 7, 2018. The

license in question is the License to Collect & Possess #623.
DECLARATORY JUDGMENT

Transparency.

A. ORDER for DEC
(1) to provide me a copy of the "phone summary"! and "orders"? which were mentioned in the

November 8, 2017 email’ by Therrien to Tyler Thomas and to which Tyler alluded in the
factbook post of December 6, 2019,‘ respectively. These documents should be given to me
since they've been given and passed around among other members of the public. In fact, I
cannot be sure they didn't make it to the judge who dismissed my case in Leo v Thomas since
the defense attorney would likely not be above doing something such as sending him the
documents along with his motion for summary judgment or at another time during the case.

(2) There are also emails which should also be unredacted and sent to me which will be included

in the attachments to the amended complaint.°

(3) to cease any collaboration with Tyler Thomas or any other individual or business that has any

animals or other property of mine, in preventing the return of the property, especially if it is
under order from a court of law. They should also be made to cease involvement, including
advice, pertaining to legal proceedings in which they are not a party. Any other acts which
result in prejudice against me, legally or otherwise, should also be ceased. Inflammatory
remarks, including false accusations, should be immediately ceased as well as any breach of

confidentiality.

(4) I request the DEC is ordered to remove the Commissioner's final decision notice from their

website since I am getting threats and many angry remarks from DEC supporters and those
who receive "incentives" to help the DEC with their cases, such as those being rewarded with
free animals taken, sometimes unlawfully, from people the DEC targets for political and/or
personal reasons. It is also important to note that I have directly requested the DEC, in the
recent past, to remove the notice due to concerns for my safety and that of my business. They
promptly refused and in fact, promoted the page directing them to the notice with members of
the public. This is quite hypocritical for an agency who passes stifling prohibitive restrictions
against the possession of almost every kind of exotic animal due to the agency's alleged
"concern" for public welfare and safety, yet they are encouraging those threatening me to act
on those threats. Clearly, there is very little concern for the welfare and safety of others on
the part of the Department. .

(5) I request both agencies, the DEC and USDA, cease any and all retaliative efforts, be they via

the DLE officers spinning a yarn at my expense passing around inflammatory remarks and
gossip about me and my affairs or via the legal process. I also should not experience any

retaliation from either agency when I ask my legislative representatives to oppose the adoption

 

‘refer to phone summary exhibit

? refer to "orders" exhibit

3 vefer to attachment which contains email between Therrien and tyler
4 refer to attachment with orders facebook post

5 make exhibit with redacted emails to be unredacted and sent to me

Page 10 of 13
om .
. Pro Se 15 (Rev. 12/16) Complaint for Violat.  , Cavil Rights (Non-Prisoncr)

Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 35 of 40
Case 6:20-cv-07039-FPG Documenti Filed 12/04/20 Page 11 of 15

a

of regulations or other matters the agencies come up with which may be the focus about which
I work with legislators.

B. ORDER for USDA.
(1) The USDA was dishonest with me in regard to one of my foia requests® for documents’ held

by their IES department stating that the documents I requested were destroyed as they were
kept for only one year, per policy. This is incorrect as IES policy is known to keep documents
for six years and the documents are not destroyed and need to be turned over to me.

(2) It is clear the USDA has used two sets of varying standards between other individuals,

especially staff members and other licensees and I. Violations of federal and state laws should
be managed consistently and fairly.® I ask the Court to mandate the treatment of both staff
members and licensees or any other individuals to be by the same standards given the severity
of the misconduct. Given the multitude of violations by Tyler Thomas alone, termination of
his federal Exhibitor's License should be considered as is the USDA mandating the return of
my animals and working with Thomas in returning them to me.

(3) Staff members like Andrea D'Ambrosio should also be held accountable for the damage she

has done to both my business and my personal life with false accusations and colluding with
the DEC in terminating licensure so I can never possess animals again. The extremism of this
conduct and end-result is especially concerning.. I should not be treated like a person
convicted of felony animal cruelty, especially when I've never had even so much as a civil
violation citing me for such. Staff members on both the state and federal levels should be

made accountable.

(4) I request amendments to my past USDA Animal Welfare inspection reports in which I believe

I've been cited incorrectly. For instance, I was cited by D'Ambrosio for not arranging for a
person to clean the animal enclosures daily when I was out of state for three days. Yet, when I
did exactly that during my surgery in April 2017, she intervened and told the colleague who
stole my animals that he should take as many animals as he can without the intention of ever
returning them. The USDA should not have an inspector telling a licensee one thing then
acting against her when she follows the inspector's instruction to avoid a similar citation under
similar circumstances in the future.

(3) Between the months of March 2020 and August 2020, the USDA staff altered inspection

reports of mine by adding the word "CRITICAL" to many of the allegations in the reports
which intensifies the alleged violation both with the agency and anyone who reads the report.
Altering the reports in this manner is a direct violation of their agency procedure/protocol.

C. ORDER for both agencies; that is, the DEC and the USDA

(1) Supervisory staff of those who have committed misconduct, both on the state and federal
levels, should also be held accountable for failure to address the misconduct and in fact,
going along with it and being apart of it instead. Supervisory staff in the DEC would
partially consist of James Farquhar, who is the manager of Joseph Therrien of the SLU
and Tonya Hadijis, as well as Betty Goldentyer of the Animal Care/Welfare Unit of the
USDA-APHIS, were also aware of D'Ambrosio's misconduct and instead of protecting the
licensee against the misuse of her position, the supervisors chose to condone it and, like
the state agency, go along with and become apart of the misconduct. If staff members
were held accountable, such misconduct would be much more of a rarity than it is now.

(2) to revoke or terminate the licensure of the colleague who boarded my animals, Tyler
Thomas. He is in clear violation of federal laws such as The Animal Welfare Act, the
Endangered Species Act and the Lacey Act as well as the provisions of his licensing

 

° foia request denied due to alleged destruction of IES records
7 usda documents redacted in foia

® According to Executive

Page 0 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 36 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 12 of 15
. Pro Se 15 (Rev. 12/16) Complaint for Viotat. Civil Rights (Non-Prisunct)

through the USFWS and the USDA. New York State laws which have been violated are
numerous ECL and 6 NYCRR provisions which forbid the acquirement of animals via
unlawful sources (if I was supposedly unlawfully possessing my animals prior to boarding
them with Thomas), possessing animals without proper licensing, not documenting export
of all animals, including the endangered species in his collection of animals. The DEC
writing "orders" for transporting and disposing of my animals occurred after Thomas
already had the animals imported into Texas and the animals weren't given to him as they
were still owned by me. The state cannot give away property belonging to someone else;
especially, in this case, since | was indeed licensed properly to have them for exhibition.
For mere possession, the animals do not need to be licensed as they can be apart of a
personal collection. The DEC should also be mandated to work with the Texas Parks &
Wildlife Department in levying charges against Thomas for the unlawful import,

(3) possession, exhibition, transport, etc. of animals which are supposed to be licensed under
Texas conservation law. Lack of documentation and import certificates are also
violations. There even was a likelihood Thomas trapped a wild badger and exported the
animal out of Texas state without proper licensure. He had a trapping license but that did
not authorize him to keep the animal in captivity for his own profit or for any other
reason. He is supposed to apply for an additional state license in order to deal in animals
caught from the wild in Texas.

His USFWS license should also be revoked since he left a red-tailed hawk in the
possession of his family in New York when he moved to Texas with the rest of the
animals. Andrea D'Ambrosio, his inspector at the time, helped him out by stating he had
"no animals" at his facility when she stopped by for the last inspection of his in 2017 after
he had moved to Texas. In fact, he had several animals still in his New York State facility
in Alexandria Bay. Him giving the hawk to unlicensed caregivers is a clear violation of
the federal Migratory Bird Treaty Act and should cause termination of the USFWS license
he has.

There are also several other licensees who have been harboring wildlife and/or exotic animals
illegally who should also face termination of licensure, both state and federal.

A. Staff members of both the state and federal agencies involved should be terminated
immediately and forbidden from working, volunteering, or associating themselves with
public service agencies ever again.

1.

Lieutenant/Captain William Powell and Officer Kevin Thomas should be held accountable for
violating state conservation laws as well as laws concerning breach of privacy, violation of
constitutional rights, soliciting and using false testimony, conspiracy, and abusing the legal
process by using zoning and non-zoning violations in order to destroy my business when there
was no need to do so, especially in that matter. They should also be held accountable for
conspiracy, aiding and abetting and failing to investigate and giving false citations to me.

Joe Therrien, James Farquhar and Paul Stringer misrepresented my licensing in order to
prejudice me in the return of my animals which I own. | had licensing until November 7, 2018
and still possess the federal exhibitor's license so therefore I was licensed to have and exhibit
all animals which were yet to be returned to me by the other licensee/my colleague with whom
I boarded the animals. All three staff members knew this, and this is why they are acting
against my interests and rights secretly passing out documents they have written containing
derogatory, mostly likely false, information pertaining to my ownership of my animals, my
business and activities, possibly accusing me of animal cruelty, a completely unsubstantiated
accusation but one which puts most people in instant judgment against the person against
whom such an accusation is made. I cannot be certain if such documents made it to the judge
in the Leo v Thomas matter thereby causing the dismissal of the case or if a staff member
contacted the judge for the dismissal in order to avoid a jury trial.

Page 12 of 13
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 37 of 40
Case 6:20-cv-07039-FPG Documenti Filed 12/04/20 Page 13 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violati = “Civil Rights (Non-Prisoncs)
i saa

not authorize him to keep the animal in captivity for his own profit or for any other
reason. He is supposed to apply for an additional state license in order to deal in animals

caught from the wild in Texas.

His USFWS license should also be revoked since he left a red-tailed hawk in the
possession of his family in New York when he moved to Texas with the rest of the
animals. Andrea D'Ambrosio, his inspector at the time, helped him out by stating he had
"no animals" at his facility when she stopped by for the last inspection of his in 2017 after
he had moved to Texas. In fact, he had several animals still in his New York State facility
in Alexandria Bay. Him giving the hawk to unlicensed caregivers is a clear violation of
the federal Migratory Bird Treaty Act and should cause termination of the USFWS license

he has.

Just because he was encouraged to do certain things by government departments doesn't
mean he should be considered not to have violated the law. In fact, he is also acting under
the color of law by colluding with the DEC and USDA committing unlawful acts and
violating a plethora of laws. The the government too should be held accountable for
violating the laws; especially when they then hypocritically turn around and make
worthless allegations against me for doing so with little to no evidence to substantiate
such charges. The state assured my conviction and licensure revocation by prejudicing my
opportunity for fair hearings and decision-makers presiding over such hearings.

This is an extremely dangerous agency which revels in its place as a dictator of the people
of this state. Countless rights have been denied to the people and because they get
deference from the judiciary, they continue to abuse the trust of the public by the unjust
and exclusive management of natural resources as well as management of our personal
property; the latter of which should not be occurring at all. The Plaintiff in this matter
respectfully requests the Court to take such matters into consideration when deferring to
this agency if it does at all. In this matter, especially, the agency should not enjoy
deference at all as this is energy pushing their unlawful imposition of an agenda of special
interests and cruel treatment of the public. It is time the agency finally is held accountable
in order to curb their misconduct which they so egregiously perpetrate against anyone
exercising his or her rights.

There are also several other licensees who have been harboring wildlife and/or exotic animals
illegally who should also face termination of licensure, both state and federal.

A. Staff members of both the state and federal agencies involved should be terminated
immediately and forbidden from working, volunteering, or associating themselves with
public service agencies ever again.

1.

Lieutenant/Captain William Powell and Officer Kevin Thomas should be held accountable for
violating state conservation laws as well as laws concerning breach of privacy, violation of
constitutional rights, soliciting and using false testimony, conspiracy, and abusing the legal
process by using zoning and non-zoning violations in order to destroy my business when there
was no need to do so, especially in that matter. They should also be held accountable for
conspiracy, aiding and abetting and failing to investigate and giving false citations to me.

Joe Therrien, James Farquhar and Paul Stringer misrepresented my licensing in order to
prejudice me in the return of my animals which I own. I had licensing until November 7, 2018
and still possess the federal exhibitor's license so therefore I was licensed to have and exhibit
all animals which were yet to be returned to me by the other licensee/my colleague with whom
I boarded the animals. All three staff members knew this, and this is why they are acting
against my interests and rights secretly passing out documents they have written containing
derogatory, mostly likely false, information pertaining to my ownership of my animals, my
business and activities, possibly accusing me of animal cruelty, a completely unsubstantiated
accusation but one which puts most people in instant judgment against the person against

Page 13 of 14
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 38 of 40
Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 14 of 15

Pro Se 15 (Rev. 12/16) Complaint for Violat. =’ Crvil Rights (Non-Prisones)
— SS

whom such an accusation is made. I cannot be certain if such documents made it to the judge
in the Leo v Thomas matter thereby causing the dismissal of the case or if a staff member
contacted the judge for the dismissal in order to avoid a jury trial.

3. Andrea D'Ambrosio should be held accountable with unlawful interference with a
contract/business relationship and/or opportunity, conspiracy, aiding and abetting, defamation,
false accusations, violations of the Animal Welfare Act and failure to conduct good-faith
investigations concerning the case of stolen animals.°

4. DEC - failure to enforce laws, rules, and regulations. failure to acknowledge redress I
attempted and providing or blocking any recourse I could have for relief against unfair
treatment by the agency.

5. USDA - same as for the DEC described in previous paragraph.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, ! certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where casc—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: August 23, 2020

 
 
 
 

 

Signature of Plaintiff
Printed Name of Plai

    

Carrie M. Leo

 

efore me this 23 day ef November 2020

cl

bs Public Nokaf |

 

  
       
 

LAUREN FRIEOL
Notary Public - State of New York
NO. O7FR6383306 :
Qualified in Wayne County ‘
My Commission Expires Nov 13, 2022 Bf

 

   

 

  

 

   

 

® Even after I requested the Animal Care Division staff to not allow D'Ambrosio close to any information concerning me and my
business since she was no longer associated with me as an animal care inspector, the management still put her and her supervisor,
Tonya Hadijis, as main contacts for “investigating” the animal care complaints | submitted. Of course, the information | sent in or
noted was not even accessed, much less considered as part of the investigation by D'Ambrosio. It makes no sense to put a person
wre is implicated in a complaint as “investigator” of the complaint. Clearly, they will cover up their involvement and that is exactly
what she did.

Page 14 of 15

 
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 39 of 40

“

JS 44 (Rev. 10/20)

»urpose of initiating the civil docket sheet.

[. (a) PLAINTIFFS

Carrie M. Leo

a

CIVIL COVER SHEET

4 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

self-represented

attorney accompanies this sheet and submitted to the

litigant, request for appointment of

Wayne

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

NOTE:

Attorneys (if Known)

 

Case 6:20-cv-07039-FPG Document1 Filed 12/04/20 Page 15 of 15

NYSDEC, USDA, Seggos, Powell, Therrien, Perdue,
D'Ambrosio & John/Jane Does #1-15
County of Residence of First Listed Defendant

Albany

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NYS OAG for NYSDEC, Seggos, Powell and Therrien,
U.S. Attorney - USDA, Perdue and D'Ambrosio

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 

 

 

  

 

 

 

 

 

 

Court
II. BASIS OF JURISDICTION (Place an “X" in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendani)
[Jt U.S. Government (]3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 0 ] C 1 Incorporated or Principal Place oO 4 im 4
of Business In This State
[x]2 U.S. Government (J4 Diversity Citizen of Another State (12 [J 2. mcomorated and Principal Place [1] 5 ((]5
Defendant (Indicate Citizenship of Parties in Item Hi) of Business In Another State
Citizen or Subject of a C13 [(_] 3. Foreign Nation Cis (C6
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code sae
| __ CONTRACT . . TORTS FORFEITURE/PENALTY ___ BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane Oo 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability _]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability CJ 367 Health Care/ |] 400 State Reapportionment
150 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical 410A
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
H 151 Medicare Act |] 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability O 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketcer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
Y 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR |_| 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 7 10 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |_] 485 Telephone Consumer
[| 190 Other Contract Product Liability CJ 380 Other Personal |_1720 Labor/Management ws CURITY, Protection Act
195 Contract Product Liability [_] 360 Other Personal Property Damage Relations 861 HIA (1395ff) - 490 Cable/Sat TV
196 Franchise Injury [_] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
, 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |_ Exchange
Medical Mal i Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
[ REALPROPERTY — | lS ENE Other Labor Litigation 865 RSI (405(g)) |_| 891 Agricultural Acts
210 Land Condemnation X]| 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Foreclosure 441 Voting 4 463 Alien Detainee Income Security Act = : ‘ 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate ] 870 Taxes (U.S. Plaintiff Act
A 240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General [_] 871 IRS—Third Party 899 Administrative Procedure
| 290 All Other Real Property | 445 Amer. w/Disabilities -|__| 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
|_| 446 Amer. w/Disabilities -[_] 540 Mandamus & Other 465 Other Immigration |_] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Conf

 

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original
a Proceeding

VI. CAUSE OF ACTION

ci Removed from
State Court

3 Remanded from
Appellate Court

42 U.S.C. § 1983

Brief description of cause:
civil rights violations, including Bivens

 

D4 Reinstated or 0 5 Transferred from
Another District

(specify)

Cite the U.S. Civil Statute under which you are filing (Da not cite jurisdictional statutes unless diversity):

Reopened

6 Multidistrict
Litigation -
Transfer

8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

 

VII. REQUESTED IN ([] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {x]yes [JNo
VIII. RELATED CASE(S) (se
instructions):
IF ANY ¢ instructions) JUDGE a DOCKET NUMBER
‘DATE SJBNA OFA NEY,
‘Nov 22, 2020
FOR OFFICE USE ONLY —
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 6:20-cv-07039-FPG Document 22 Filed 04/28/21 Page 40 of 40

3199Wal waa
Walworth, Ny 14568

can HET

 

yous

>|

UAITED STATES.
POSTAL SERVICES

 

1000

my fF fm % G
2D-Cv- 019

JE WOE.
APR 98 2021

~~ —~ BUFFALO at

Judge Frank P. Geraci, Jr.
US. District Court, Western District of NY
2 Niagara Square
Buffalo, NY 14202-3350

Hill

14202

»

ae
Se

<3
ae

2
am Sa

-D
pO
i
